POPE, Justice.
I respectfully dissent. Article 13.43a, Vernon’s Texas Election Code, is constitutional and the judgment should be affirmed. The majority has ruled that statute unconstitutional on the belief that it denies due process of the law by omitting provisions for notice. This is an interesting conclusion, since before the enactment of that statute in 1957, the law not only failed to provide for notice; it failed to provide for a contest at all with respect to the offices of party precinct chairmen and county chairmen. Wronged persons were wholly without remedy, and that was constitutional.
The majority has fallen into the error of treating this as a judicial matter. The Supreme Court has settled the law to the contrary. “Election contests are legislative and not judicial proceedings,” said the Court in Duncan v. Willis, 157 Tex. 316, 302 S.W.2d 627, 630; 15-B Tex.Jur., Elections, §§ 143-145. Such matters are determined by the Election Code itself.
The majority has fallen into further error in holding that the mere administrative counting of votes and the declaration of the results is a matter which requires some form of special notice to the opposing candidate if due process is to be observed. Prior to Article 13.43a, supra, votes were counted and results declared without such a provision. Does it follow that other existing statutes are void for omitting notice that votes will be counted? Art. 5.05, Election Code, provides for challenges and the counting of absentee votes by a special canvassing board. Are candidates entitled to special notice of that? If not, is that article void? The answer is that the counting of votes and the declaration of the results has never been a matter which required special notice, since the statute itself is notice of what is to be done, by whom and when. Candidates know that they are not elected or defeated until the votes are declared after the count. The statute informs them of that fact. State of Washington ex rel. Bond & Goodwin & Tucker v. Superior Court, 289 U.S. 361, 53 S.Ct. 624, 77 L.Ed. 1256. Art. 13.43a informs party officials also of the fact that there may be a recount followed by a report of the results.
Art. 13.43a sought to correct election wrongs by providing for two new and different matters. (1) It provided for a count of votes by three disinterested commissioners appointed by the district judge. Until votes in an election are counted and the results declared, and not until then, no one knows who won, who lost, who should contest, and who should defend. (2) It next provided, after the report is made and the results are declared, that a contest might be filed even for party offices. Hence, counting and contesting are two distinct matters. The one must follow the other.
After the count and declaration of results, it is known who won and who lost the count. Then, but not before, Art. 13.43a states that a contest may be filed. When we come to the matter of the contest, we find that Art. 13.43a does make provision for notice. That Article for the first time authorizes a contest of party offices, but it did not do the needless thing of rewriting the details of the contest procedure which were already embraced in another section of the Election Code, Article 13.30'. Instead it provided: “Either party within three days from the filing of such report may file a contest as to such election, and the recount thereof, and the same shall be tried and adjudicated the same as though it were a contest for a place on a party ticket for public office.” Art. 13.30 requires notice to the opposite party and details the procedure, and the questioned Article, 13.-43a, provides that it shall be followed. Art. 13.43a therefore does satisfy the notice requirements for a contest. The requirement that there also must be notice for the count, or recount, of course, will not be found in the Election Code or elsewhere, for that has never been the law.
*189Even if the statute be unconstitutional, the majority should remand the case for retrial instead of rendering it. Santiago Cantu et al. win if the whole block of absentee votes are cast out, the valid votes along with the invalid ones. If the absentee votes are counted, as the trial court held they should be, George Parr et al. will win. In Scruggs v. Perkins, Tex.Civ.App., 233 S.W.2d 913, this Court held, in the face of the irregularities there detailed, that the court should not discard all absentee votes without regard to whether they were valid, since that would disfranchise the valid voters. In this case, the trial court came to that same conclusion after contest, after hearing of evidence, and after trial. Under the precedents of this Court, that was a proper decision.
The majority first strike down Art. 13.-43a as unconstitutional. That left the original contests which George Parr et al. had separately filed. Ordinarily in a contest, the burden of proof is upon the contestant. Santiago Cantu et al., however, also filed their contest as provided by Art. 13.43a. Upon the consolidation of all suits, the trial court placed the burden of proof upon Cantu et al. on their contests, who, according to the recount, had lost the election. If Art. 13.43a is unconstitutional, then George Parr et al. were relegated to their contest and had the burden of proof, though the trial court cast it on Cantu et al. If the trial court erred in placing the burden on Cantu et al., the case should be remanded for a proper trial upon the correct procedure. The results of an election should not turn upon the error of the trial judge in fixing the burden of proof upon the wrong party. The election should be determined by who received the most votes as determined by a proper trial. There is time for such a trial.
I conclude, therefore, that Article 13.43a is a constitutional statute and the case should be affirmed; but if not, the case should be remanded for a correct trial.